Citation Nr: 1003582	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  03-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a ventral hernia, for  the period from November 13, 2002 
to November 3, 2005, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321.

2.  Entitlement to a rating in excess of 40 percent for a 
ventral hernia, for the period since November 4, 2005,  to 
include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
ventral hernia, to include on an extra-schedular basis 
pursuant to 38 C.F.R. §§ 3.3.321(b) and 4.16(b).




REPRESENTATION

Appellant represented by:	Ralph Stiehm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION
The Veteran served on active duty from March 1981 to March 
1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2003 rating decision in which the RO granted 
service connection and assigned an initial 20 percent rating 
for a ventral hernia, effective November 13, 2002.  In April 
2003, the Veteran filed a notice of disagreement (NOD) with 
the initial rating assigned.  A statement of the case (SOC) 
was issued in August 2003, and the Veteran filed a 
substantive appeal in September 2003.

In August 2004, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

In March 2005, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include obtaining all relevant VA 
treatment records.  After accomplishing the requested action, 
the AMC granted a higher rating of 40 percent, effective 
November 4, 2005 (as reflected in a December 2005 
supplemental SOC (SSOC) and rating decision).

In light of the AMC's December 2005 decision, the Board s 
subsequently recharacterized  the appeal as encompassing 
claims for an initial rating in excess of 20 percent for a 
ventral hernia for the period from November 13, 2002 to 
November 3, 2005 (excluding the time periods during which a 
temporary total rating was in effect), and for a rating in 
excess of 40 percent for a recurrent ventral hernia, for the 
period from November 4, 2005.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for higher ratings for already service-connected 
disabilities); and AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(emphasizing that a veteran is presumed to seek the maximum 
available benefit for a disability).  In December 2007, the 
Board denied both claims.  

The Veteran, in turn, appealed the Board's December 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2009, the Court granted a Joint 
Motion for Remand (Joint Motion) filed by representatives for 
both parties, vacating the Board's decision , and remanding 
the claims on appeal to the Board for further proceedings 
consistent with the Joint Motion.  

The Board notes that, at the time of the December 2007 
decision, the Veteran was represented by The American Legion.  
However, in proceedings before the Court, the Veteran was 
represented by Jeany Mark, a private attorney.  Since the 
Court's remand of this matter to the Board, the Board has 
received another VA Form 21-22, Appointment of Individual as 
Claimant's Representative, executed by the Veteran in October 
2009 that designates Ralph Stiehm, another private attorney 
(apparently associated with Ms. Mark's firm) as his 
representative.  The Board recognizes the change in 
representation. 

For the reasons expressed below, the matters on appeal 
(recharacterized , as reflected on the title page), are being 
remanded to the RO, via the AMC.   VA will notify the 
appellant when further action, on his part, is required.  

As a final preliminary matter, in the Joint Motion, the 
parties agreed that the Veteran had raised a claim for 
depression secondary to the Veteran's service-connected 
ventral hernia.  This claim has not yet been addressed by the 
RO and is not inextricably intertwined with the claims on 
appeal.   See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).   As such, this 
matter is not properly before the Board and is thus referred 
to the RO for appropriate action.  


REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action in 
connection with this appeal is warranted.

In the Joint Motion , the parties indicated hat a remand is 
required because the Board did not address evidence which 
tends to indicate  that the Veteran's ventral hernia might 
meet the schedular criteria for a 40 percent rating prior to 
November 4, 2005, and that in considering whether there is 
evidence of marked interference with employment as a result 
of the ventral hernia (and thus evidence, which might warrant 
referral for extra-schedular consideration), the Board did 
not discuss the Veteran's testimony that he believed his 
disability rendered him unemployable.  See Joint Motion, pp. 
1 to 3.  

Also, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009), 
the parties appear to indicate that a claim for total 
disability rating based on individual unemployability (TDIU) 
should be considered as part and parcel of the Veteran's 
existing claims for increase.  See Joint Motion, p. 3.  Such 
an argument would be consistent with other, recent case law.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Initially, the Board notes that the RO has not considered 
higher ratings on an extra scheduler basis, or the matter of 
the Veteran's entitlement to a  TDIU.  Hence, after giving 
the Veteran to file a formal application for a TDIU for 
ventral hernia, the RO should adjudicate these matters, in 
the first instance, to avoid any prejudice to the Veteran.  
See e.g. Bernard v. Brown, 3 Vet. App. 384 (1993).  

However, prior to adjudication of the claim for a TDIU, the 
Board finds that further development these matters is 
warranted.  

Following review of the claims file and the Joint Motion, the 
Board finds that the medical evidence of record does not 
fully resolve all the claims now on appeal, and that further 
VA medical examination and opinion in connection with the 
claims for increase, and the claim for a TDIU, would be 
helpful in resolving these matters.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the claims for increase (to include 
the claim for a TDIU)..  See 38 C.F.R. § 3.655(b) (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Also, prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA treatment records dated through November 
2005 and the Veteran generally indicated at his August 2004 
Board hearing that he receives medical treatment from the 
Jesse Brown VA Medical Center (VAMC), including the Lakeside 
outpatient clinic.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for ventral hernia 
from the Jesse Brown VAMC (including the Lakeside clinic) 
since November 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The letter RO's letter should inform the Veteran of the 
information and evidence necessary to support his claim for a 
TDIU.  The RO should also ensure that its notice to the 
Veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
VA's assignment of disability ratings and effective dates-as 
appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claims for increased ratings  
should include continued consideration of whether staged 
rating of the Veteran's ventral hernia (as the RO has already 
done) is appropriate, as well whether any higher rating for 
ventral hernia, on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321(b)(1), is warranted at any stage.  Similarly, 
as regards the claim for a TDIU due to ventral hernia, the 
Board points out that, even if the percentage requirements 
for a TDIU set forth in 38 C.F.R. § 41.6(a) are not met, the 
RO should also consider whether the criteria for invoking the 
procedures set forth in 38 C.F.R. § 4.16(b), for award of a 
TDIU on an extra-schedular basis, are met.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VA Form 21-8940, to enable him to file a 
formal application for a TDIU due to 
ventral hernia.   

2.  The RO should obtain from the Jesse 
Brown VAMC all records of evaluation and/or 
treatment of the Veteran's ventral hernia, 
to include records from the Lakeside 
Outpatient clinic, since November 2005.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims file.  

3.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims on appeal.
.
The letter should specifically explain how 
to establish entitlement to a TDIU.  The 
RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.  
 
The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA gastrointestinal examination, by an 
appropriate physician, at a VA medical 
facility. 

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.  

Based on examination of the Veteran and 
review of the claims file, the physician 
should identify, and comment on the 
existence, and frequency or extent, as 
appropriate, of all symptoms associated 
with the Veteran's ventral hernia.  .The 
examiner should comment upon the size of 
the hernia (i.e. whether it is best 
characterized as massive, large or small).  
The examiner should also indicate whether 
there is any severe diastasis of the recti 
muscles or any extensive diffuse 
destruction or weakening of the muscular 
and fascial support of the abdominal wall, 
and whether the presence of any of these 
characteristics makes the hernia 
inoperable.  Additionally, the examiner 
should indicate whether the hernia is well 
supported by a belt under ordinary 
conditions.   

The physician should also comment upon the 
functional effects of the Veteran's ventral 
hernia, as well as whether the  record 
reflects any change(s) in the severity of 
the ventral hernia at any point(s) since 
the November 23, 2002 effective date of the 
grant of service connection.  If so, the 
examiner should given the approximate 
date(s) of such change(s) in severity.  

Further, the  physician should render an 
opinion, based on review of the record and 
consistent with sound medical principles, 
as to whether-without regard to any 
nonservice-connected disabilities or the 
Veteran's age-it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the Veteran's ventral 
hernia renders him unable to obtain or 
retain substantially gainful employment.  
If so, the examiner should identify and 
explain the approximate date upon which the 
Veteran's ventral hernia rendered him 
unemployable.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report 

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for higher 
ratings for ventral hernia, and for a TDIU 
due to ventral hernia.  If the Veteran 
fails, without good cause, to report to 
any scheduled examination, in adjudicating 
the claims for increase (to include the 
claim for a TDIU), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each claim in light of all 
pertinent evidence and legal authority (to 
include 38 C.F.R. § 3.321(b) and/or 
38 C.F.R. § 4.16(b), as appropriate).  

9.  If any benefit sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his attorney appropriate supplemental 
SOC that includes citation to and 
discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of  the appeal.  
38 C.F.R. § 20.1100(b) (2009).


